Filed 6/28/18
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                          DIVISION TWO


In re S.O., a Person Coming         B281863
Under the Juvenile Court Law.
                                    (Los Angeles County
                                    Super. Ct. No. PJ51850)
THE PEOPLE,

        Plaintiff and Respondent,

        v.

S.O.,

        Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County. Fred J. Fujioka, Judge. Affirmed.

      Holly Jackson, under appointment by the Court of Appeal,
for Defendant and Appellant.

      Xavier Becerra, Attorney General, Gerald A. Engler, Chief
Assistant Attorney General, Lance E. Winters, Senior Assistant
Attorney General, Shawn McGahey Webb, Supervising Deputy
Attorney General, Heather B. Arambarri, Deputy Attorney
General, for Plaintiff and Respondent.
                             ******
       Under Welfare and Institutions Code section 730.6, a
juvenile court has the power to require a minor to pay restitution
in the amount “sufficient to fully reimburse the victim . . . for all
determined economic losses incurred as the result of” the criminal
conduct that makes him subject to the juvenile court’s
jurisdiction. (Welf. & Inst. Code, § 730.6, subd. (h)(1), italics
added.)1 Does a juvenile court have the authority to require
restitution for losses beyond those that resulted from the criminal
conduct with which the minor is charged? We conclude that the
answer is “yes” if that restitution is a properly imposed condition
of probation. Because the minor in this case was placed on
probation and because substantial evidence supports the juvenile
court’s findings that the minor was involved in the uncharged
conduct and that holding him responsible for the full amount of
loss to the victim furthers the purposes of probation, we affirm
the juvenile court’s restitution order.
         FACTS AND PROCEDURAL BACKGROUND
I.     Facts
       A.    First theft
       On October 15, 2015, Luz Mora (Mora) parked her 2015
Hyundai Elantra in an underground parking lot. She parked in a
“stacked” parking space, with her car parked behind her mother’s
car. Mora had left a set of her car keys in a purse in her mother’s
unlocked car. When Mora went to the lot to retrieve her car, the
keys from her mother’s car—and her car—were gone.
       The next day, Mora’s mother saw Mora’s car parked on a
nearby street. Using a second set of keys, Mora retrieved her car
and parked it back in the underground lot. The car now had

1     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.




                                 2
“scratches and bumps” on its exterior; the car’s upholstery reeked
of liquor; and $758 in Mora’s personal items had been removed.
       B.     Second theft
       On October 17, 2015 (the day after Mora retrieved her car),
the car was once again stolen from the underground parking lot.
       One month later, on November 17, 2015, law enforcement
pulled over Mora’s car, and S.O. (minor) was the driver and sole
occupant of the car. Minor was using the set of car keys taken
and used in the first theft.
II.    Procedural Background
       In January 2016, the People filed a petition in juvenile
court alleging that minor had committed the felony of taking or
driving a vehicle without consent on November 17, 2015 (Veh.
Code, § 10851, subd. (a)).
       The People subsequently amended the petition to allege
that minor had committed the misdemeanor of receiving stolen
property (Pen. Code, § 496). That same day, minor admitted to
the stolen property allegation. Rather than declare minor to be a
“ward” of the court, the juvenile court placed minor on probation
for six months pursuant to section 725, subdivision (a). One of
the conditions of probation was the standard condition that minor
“pay . . . the victim for any damages to []her or []her property that
you or your companions caused by committing this crime.”
       The juvenile court subsequently held a restitution hearing.
Mora testified to the circumstances of the two thefts as well as
the cost estimate to repair her car and the value of the items
removed from her car. The court found Mora to be “credible” and
imposed restitution in the amount of $4,946. The court
recognized that this amount included, in part, the cost to repair
damage to the car and the removal of Mora’s personal items




                                 3
following the first, uncharged theft. However, the court
determined that it was appropriate to hold minor responsible for
paying restitution with respect to both thefts because the court
“reasonabl[y] infer[red] [that minor] took the car itself since he
had the keys [taken during the first theft],” because the court has
a duty “to make the victim as whole as possible” and because “it’s
rehabilitative to the minor for him to pay for his wrongdoing.”
        Minor filed a timely appeal.
                            DISCUSSION
        Minor argues that the juvenile court erred in imposing a
restitution obligation that includes losses arising from the first,
uncharged theft of Mora’s car. To evaluate this argument, we
must ask two questions: (1) can a juvenile court impose
restitution based on losses arising from uncharged conduct, and,
if so, (2) was the imposition of such restitution appropriate in this
case?
        As a general matter, we review restitution orders for an
abuse of discretion. (Luis M. v. Superior Court (2014) 59 Cal. 4th
300, 305 (Luis M.).) However, where the specific issue is whether
a court has the authority to issue restitution, we review that
question of law independently. (In re Alexander A. (2011)
192 Cal. App. 4th 847, 852 (Alexander A.).) And where the specific
issue is whether the court’s factual findings support restitution,
we review those findings for substantial evidence. (In re A.M.
(2009) 173 Cal. App. 4th 668, 674 (A.M.); see generally Strumsky
v. San Diego County Employees Retirement Assn. (1974) 11 Cal. 3d
28, 31 [an “abuse of discretion is established if the court
determines that the findings are not supported by substantial
evidence” (italics omitted)].)




                                 4
I.     Can a Juvenile Court Impose Restitution Based on
Losses Arising From Uncharged Conduct?
       The juvenile court has authority over a minor (that is, a
person under the age of 18) if he or she violates any federal, state,
or local law “other than an ordinance establishing a curfew based
solely on age.” (§ 602.) If the court finds, beyond a reasonable
doubt, that the minor violated the law and is therefore a “person
described by Section . . . 602” (People v. Nguyen (2009) 46 Cal. 4th
1007, 1022; In re Winship (1970) 397 U.S. 358, 368), the court
may: (1) declare the minor to be a “ward” and either (a) place
him or her in a juvenile home, ranch, camp, forestry camp, or
county juvenile hall (§§ 726, 730, subd. (a)), or (b) place him on
probation (§ 730, subd. (b)); or (2) not declare the minor to be a
ward but place him or her on probation for up to six months
(§ 725, subd. (a)). (See generally § 725; Cal. Rules of Court, rule
5.790(a)(2).)
       If the juvenile court declares a minor to be a ward and
places him or her on probation, the court “may impose and
require any and all reasonable conditions that it may determine
fitting and proper to the end that justice may be done and the
reformation and rehabilitation of the [minor] enhanced.” (§ 730,
subd. (b).) The same is true for minors who, under section 725,
are placed on probation without being declared wards. (In re
Walter P. (2009) 170 Cal. App. 4th 95, 99 [“Sections 725 and
729.2 . . . serve as a floor, not a ceiling, for juvenile probation
conditions”]; see also § 725, subd. (a) [noting a non-ward minor’s
probation must “include” the three conditions set forth in section
729.2]; In re Johnny M. (2002) 100 Cal. App. 4th 1128, 1135-1136
[the word “including” is not a term of limitation].) In both
instances, the court has “wide discretion” in selecting which




                                 5
conditions of probation to impose. (In re Sheena K. (2007)
40 Cal. 4th 875, 889 (Sheena K.).)
       “Restitution has long been considered a valid condition of
probation.” (People v. Carbajal (1995) 10 Cal. 4th 1114, 1121
(Carbajal); People v. Birkett (1999) 21 Cal. 4th 226, 235 (Birkett).)
This is undoubtedly because restitution furthers the twin goals of
reforming and rehabilitating a minor by (1) “impress[ing] upon
the [minor] the gravity of the harm he [or she] has inflicted upon
another,” (2) “provid[ing] an opportunity to make amends,”
thereby giving the minor a chance to demonstrate “to himself [or
herself] that he [or she] is changing,” and (3) “deterring future
criminality” by deterring “future attempts to evade his [or her]
legal and financial duties.” (Charles S. v. Superior Court (1982)
32 Cal. 3d 741, 747-748; Carbajal, at p. 1124; People v. Anderson
(2010) 50 Cal. 4th 19, 27 (Anderson).)
       But what is the scope of the restitution that may be ordered
against a minor?
       The statute explicitly governing restitution in juvenile
cases is section 730.6. In pertinent part, section 730.6 obligates a
court—“unless it finds compelling and extraordinary reasons for
not doing so”—to impose restitution in an “amount sufficient to
fully reimburse the victim . . . for all determined economic losses
incurred as the result of the minor’s conduct for which the minor
was found to be a person described in Section 602.” (§ 730.6,
subd. (h)(1), italics added.) This duty to impose restitution
implements the right of crime victims to seek and obtain
restitution, a right that is secured by our Constitution. (Cal.
Const., art. I, § 28, subds. (a)(3) & (b)(13)(A), (B) [“Restitution
shall be ordered from the convicted wrongdoer in every
case . . . in which a crime victim suffers a loss”].) But the




                                 6
italicized language limits a juvenile court’s statutory power to
impose restitution to losses caused by the minor’s charged,
criminal conduct because that is the “conduct for which the minor
was found to be a person described in Section 602.”
       But does the statutory authority set forth in section 730.6
mark the outer boundary of the juvenile court’s power to impose
restitution?
       We conclude that the answer is “no.” We do so by looking
to the power of the courts to impose restitution against convicted
adults, which provides a compelling analogy in light of the
“‘parallel restitutionary requirements’” of the two court systems.
(Luis M., supra, 59 Cal.4th at p. 304; Birkett, supra, 21 Cal.4th
at p. 240, fn. 15; In re Imran Q. (2008) 158 Cal. App. 4th 1316,
1320.)
       As in juvenile court, the statute governing restitution in
adult criminal cases limits a trial court’s power to impose
restitution to those “economic loss[es]” incurred “as a result of the
defendant’s conduct.” (Pen. Code, § 1202.4, subd. (f).) As our
Supreme Court recently held, “[t]his provision . . . authorizes trial
courts to order direct victim restitution for those losses incurred
as a result of the crime of which the defendant was convicted,”
but no further. (People v. Martinez (2017) 2 Cal.5th 1093, 1101;
People v. Sy (2014) 223 Cal. App. 4th 44, 65 [“restitution under
[Penal Code] section 1202.4 is limited to losses arising from the
criminal conduct that formed the basis for the defendant’s
conviction”]; see also People v. Lai (2006) 138 Cal. App. 4th 1227,
1247-1248; People v. Jessee (2013) 222 Cal. App. 4th 501, 510;
People v. Woods (2008) 161 Cal. App. 4th 1045, 1050, fn. 3.)
       As in juvenile court, trial courts hearing adult criminal
matters also have the authority to make the payment of




                                 7
restitution a condition of probation. (Pen. Code, § 1203.1, subd.
(a)(3) [in granting probation, court “shall provide for restitution
in proper cases”]; People v. Giordano (2007) 42 Cal. 4th 644, 652.)
When a trial court places an adult on probation, the court’s power
to impose restitution is not limited to the scope of what may be
imposed under Penal Code section 1202.4. “This greater latitude
to impose restitution arises from the purpose of probation to
foster rehabilitation [citation] as well as from the defendant’s
consensual decision to forgo imprisonment in favor of probation
and its potentially more onerous conditions [citation].” (People
v. Walker (2014) 231 Cal. App. 4th 1270, 1274; see also Pen. Code,
§ 1203.1, subd. (j) [purpose of probation is “the reformation and
rehabilitation of the probationer”]; People v. Moran (2016)
1 Cal.5th 398, 402 [noting that “probation is an act of grace or
clemency” that a defendant may refuse]; Anderson, supra,
50 Cal.4th at p. 32 [same].)
       Taken together, these two lines of authority mean that the
scope of restitution that a trial court may impose on an adult
depends on the sentence the court imposes.
       When the court sentences an adult to custody (either in
prison or jail), the court may only impose restitution for economic
losses incurred “as a result of” the defendant’s criminal conduct.
(Pen. Code, § 1202.4, subd. (f).) Put differently, restitution may
be imposed in such cases only to the extent the defendant’s
criminal conduct played a “substantial factor” in causing the
victim’s economic loss. (People v. Holmberg (2011) 195
Cal. App. 4th 1310, 1321-1322 (Holmberg).) To be a substantial
factor, the defendant’s criminal conduct must be more than a
“trivial or remote” factor contributing to the victim’s loss, but it
need not be the “sole” cause of the loss. (People v. Sanchez (2001)




                                 8
26 Cal. 4th 834, 845; People v. Fromuth (2016) 2 Cal.App.5th 91,
101.)
       However, when the court places a defendant on probation,
the court may impose restitution as long as “the restitution
condition [is] reasonably related either to the crime of which the
defendant is convicted or to the goal of deterring future
criminality.” (Carbajal, supra, 10 Cal.4th at p. 1123.) This limit
is a specialized application of the limit applicable to all probation
conditions. (See People v. Lent (1975) 15 Cal. 3d 481, 486 [“A
condition of probation will not be held invalid unless it ‘(1) has no
relationship to the crime of which the offender was convicted, (2)
relates to conduct which is not in itself criminal, and (3) requires
or forbids conduct which is not reasonably related to future
criminality’”].) Because, as explained above, requiring a
defendant to repay his victims for their economic losses serves to
deter future criminality (Carbajal, at p. 1124), courts may
require an adult probationer to pay restitution on amounts
caused by “related conduct not resulting in a conviction [citation],
by conduct underlying dismissed and uncharged counts [citation],
and by conduct resulting in an acquittal [citation].” (Id. at p.
1121; Anderson, supra, 50 Cal.4th at p. 27.)
       We conclude that this same dual-pronged approach to a
court’s authority to impose restitution applies to minors in
juvenile court insofar as the pertinent restitution statutes set the
proverbial ceiling when the minor is incarcerated, but set only
the floor when the minor is placed on probation. (Accord, In re
T.C. (2009) 173 Cal. App. 4th 837, 844-845 [so holding, as to minor
placed on probation as a ward of the court]; A.M., supra,
173 Cal.App.4th at pp. 673-674 [applying “substantial factor”
causation test to a minor placed on probation when assessing




                                  9
whether restitution is reasonably related to the crime rather than
to the goal of deterring future criminality].) To be sure, probation
in juvenile court is not identical to probation in adult court
because adults can refuse probation (and instead serve time in
custody) while minors cannot. (Sheena K., supra, 40 Cal.4th at
p. 889; In re Tyrell J. (1994) 8 Cal. 4th 68, 81-83, disapproved on
other grounds in In re Jaime P. (2006) 40 Cal. 4th 128, 130.) But
probation is not optional for minors for a reason—namely,
because a minor’s rehabilitation and reformation is paramount
and because “[i]t would be inconsistent with the juvenile court’s
determination of the best manner in which to facilitate
rehabilitation of a minor if [the minor] could . . . elect to forgo . . .
probation and instead choose detention.” (In re Tyrell J.,
at p. 82.) If the minor’s rehabilitation and reformation is so
important that it justifies denying the minor the right to refuse
probation, it is important enough to empower the juvenile court
to impose a restitutionary obligation aimed at achieving those
same goals.
       For these reasons, the juvenile court had the authority to
impose restitution upon minor for uncharged conduct because he
was placed on probation.
II.    Is the Juvenile Court’s Restitution Order in This
Case Appropriate?
       Once the scope of restitution is established, the juvenile
court must fix restitution in an amount “reasonably calculated to
make the victim whole.” (Alexander A., supra, 192 Cal.App.4th
at p. 856.) In doing so, the court must use a “rational method” of
calculation and must rely on facts found by a preponderance of
the evidence. (In re Brittany L. (2002) 99 Cal. App. 4th 1381,
1391-1392; Holmberg, supra, 195 Cal.App.4th at p. 1319; People
v. Millard (2009) 175 Cal. App. 4th 7, 36.) Because a restitution




                                   10
hearing is informal, the amount need not be fixed with the
precision required of a civil judgment. (Alexander A., at p. 855;
In re Brittany L., at p. 1391.) For these reasons, several courts
have held that a court may accept the victim’s testimony as
prima facie evidence of the amount owed and place the onus on
the minor to rebut that evidence. (People v. Goulart (1990)
224 Cal. App. 3d 71, 83-84; People v. Weatherton (2015)
238 Cal. App. 4th 676, 684.)
       The juvenile court did not abuse its discretion in ordering
minor to pay restitution for damages caused by the first,
uncharged theft of Mora’s car. Minor was arrested as the driver
and sole occupant of Mora’s car after the second theft while
possessing the same set of keys used to effectuate the first theft.
These facts are sufficient to support a finding, by a
preponderance of the evidence, that minor was involved in the
first theft, particularly where, as here, minor by his plea
necessarily admitted to knowing the car was stolen. What is
more, holding minor responsible for paying Mora the full amount
of damage to her car furthers the rehabilitative and reformative
goals of probation.
                           DISPOSITION
       The restitution order is affirmed.
       CERTIFIED FOR PUBLICATION.

                                     ______________________, J.
                                     HOFFSTADT
We concur:

_________________________, P. J.
LUI
_________________________, J.
ASHMANN-GERST




                                11